Allowable Subject Matter

1. 	Claims 1-4 and 6-14 are allowable. Claims 15 and 16 are, previously withdrawn from consideration as a result of a restriction requirement, which require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention I corresponding to Claims 1-14 and invention II corresponding to claims 15 and 16, as set forth in the Office action mailed on 05/28/2021, is hereby withdrawn and claims 15 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application

2. 	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See applicant’s remarks filed on 10/22/2021. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “the touch control electrodes comprise strip-shaped touch control driving electrodes and strip-shaped touch control sensing electrodes crossing each other to form a grid structure; the plurality of electrode wires in the strip-shaped touch control driving electrodes and the strip-shaped touch control sensing electrodes are arranged along a same length direction” as to claims 1 and 15], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628